t c memo united_states tax_court daniel r doyle and lynn a doyle petitioners v commissioner of internal revenue respondent docket no filed date steven g early for petitioners horace crump caroline r krivacka and edwin b cleverdon for respondent memorandum findings_of_fact and opinion holmes judge after wacom technology corp fired daniel doyle he sued for breach of contract antitrust violations civil conspiracy failure to pay wages and wrongful discharge the parties settled and wacom agreed to pay doyle for his alleged unpaid wages and alleged emotional distress wacom paid these amounts in two installments and doyle and his wife reported the payments on their and returns but they took some weird deductions to zero out the emotional-distress payments the commissioner disallowed these deductions and asserted penalties findings_of_fact doyle’s remarkable career began at lehigh university from which he graduated in with a bachelor’s degree in finance and marketing he landed a job at intel and worked there for five or six years before moving to a startup company called electronic designs in long before droves of recent graduates and dropouts began moving to silicon valley to join the next google or facebook but doyle had vision electronic designs was a success and it went public under the name white electronic designs in doyle worked there for years dancing adeptly on the floating-log-in-the-rapids that is the tech sector after years of business development technology development doyle testified we morphed into the lcd touchscreen business much like you’d know in the iphone and ipad today and i created or hold nine or ten different technology patents currently all being used in the smart phones and tablet pcs lcd stands for liquid crystal display and most of doyle’s patents have to do with improvements to that technology those who read this opinion online are probably doing so on some device that in some way he helped invent he and his coinventors have focused in particular on remedying the washout problem that lcd users experience when there is a lot of ambient light eg direct sunlight doyle left white electronic designs in date to start his own consulting business he set that business up as an s_corporation and any income or loss from it flowed through from a separate_return to a schedule e supplemental income and loss that doyle and his wife attached to their joint_return wacom--the company behind the pen-based technology in samsung smart phones --brought doyle’s new company in to consult when the great recession took hold in the fall of doyle took a break from his consulting company to join wacom as an employee wacom paid doyle well and he produced results his contract--one that included a dollar_figure base salary performance bonuses a company car and stock a business that meets the requirements of sec_1361 may elect to be treated as an s_corporation and generally avoid corporate tax sec_1362 sec_1363 an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax see sec_1363 all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated options--yielded about dollar_figure million over four years wacom expected that in return doyle would use his contacts to bring in more business over the course of months doyle lined up seven or eight contracts with hp dell and lenovo and investors in wacom watched its stock price balloon by over during that same time it seemed that doyle and wacom were a good fit but doyle as he puts it stumbled into a situation he had watched executives at other companies in the tech sector get caught up in anticompetitive schemes--schemes that led to guilty pleas prison time and quite large fines see press release u s dep’t of justice four executives agree to plead guilty in global lcd price-fixing conspiracy date https www justice gov opa pr four-executives-agree-plead-guilty-global-lcd-price-fixing-conspiracy so when he found himself in what he thought was a similar situation he found himself a lawyer the lawyer told him that he should either leave wacom doyle’s settlement agreement with wacom includes a confidentiality clause and we admitted the agreement into evidence under seal doyle was therefore vague at trial about the details of any events at wacom and we are similarly vague about relaying those details here the parties themselves referred to some of the material terms of the settlement in their briefs we will do the same as they are necessary to decide this case and are not introduced to prove or disprove the validity or amount of the settled claim see fed r evid see also 926_f2d_1502 n 9th cir 821_fsupp_370 e d pa immediately or bring his complaints to the company’s ceo doyle chose the latter and in early date he met with wacom’s ceo and executive vice president he was fired a week later doyle says that he had always been v ery very healthy but that that all changed when wacom fired him he couldn’t sleep couldn’t digest food properly and had lots of other health problems he struggled with chronic headaches he couldn’t concentrate and he had neck shoulder and back pain his relationship with his wife suffered and he believes that he’ll deal with some of these issues for the rest of his life we find that these ailments are the consequence of the emotional distress he suffered when wacom fired him when wacom fired doyle he received no severance_pay he swiftly got back to work on the consulting business that he had started before he joined the record is a little murky about doyle’s last day at wacom he testified that he was fired on date but his complaint in the civil suit against wacom says only that he was asked to sign an agreement severing his employment on that date the complaint also says that doyle didn’t sign the agreement but that wacom nonetheless stopped paying him on date and formally terminated his employment as of date during cross-examination doyle testified that he received his last paycheck from wacom on december and that he was no longer working for wacom as of that date this confusion has no effect on this case wacom these troubles prompted him to sue or at least threaten to sue wacom in u s district court5 for five different causes of action breach of contract antitrust violations civil conspiracy failure to pay wages and wrongful discharge we note that doyle’s complaint said nothing about personal physical injuries or sicknesses or even emotional distress wacom wanted to settle and it quickly agreed with doyle on a confidential settlement agreement and general release settlement agreement less than two months later we will respect the parties’ desire for confidentiality but some terms are essential to resolving this case--wacom’s agreement to pay doyle dollar_figure as settlement for his alleged unpaid wages and dollar_figure as settlement for his alleged emotional distress damages both amounts were to be paid in two installments--one in and the rest in 2011--and the settlement this was no easy task doyle plausibly testified that wacom interfered with at least one of his business relationships by threatening to withhold its business from the customer unless it stopped doing business with him the commissioner points out in his brief that there’s no indicia that the complaint in evidence was filed in district_court and that the sealed settlement agreement with wacom refers only to a draft complaint that had been sent to wacom and in no manner references pending litigation as opposed to imminent but unfiled litigation it’s true that this is yet another fact on which the trial record is hazy but the parties’ joint stipulation of facts does state that doyle filed a complaint against wacom in u s district_court western district of washington at tacoma we’ll therefore accept that as fact though it doesn’t affect the outcome of this case agreement said wacom would issue doyle a form_w-2 for the alleged unpaid wages and a form_1099 for the alleged emotional distress damages the settlement agreement also stated that doyle had reviewed it with his attorney that he had a period of up to twenty-one days in which to consider it and that he had a statutory period of seven days after signing it to reconsider and revoke it but that he waived the revocation period with the advice and aid of counsel aside from a confidentiality agreement that doyle signed when wacom hired him the settlement agreement reflect ed the entire agreement between the parties with respect to the matters set forth in it wacom paid doyle dollar_figure of the alleged emotional distress damages in and the remaining dollar_figure in it issued him a form 1099-misc for each payment the doyles timely filed their return and attached to it a schedule c profit or loss from business on which they reported wacom’s first dollar_figure payment they reported on the schedule c that their trade_or_business was an u nclassified establishment and they deducted dollar_figure for l egal and professional services and dollar_figure for personal injury --precisely enough to offset the entire dollar_figure payment they also deducted another dollar_figure for legal fees for that year on their schedule a itemized_deductions the doyles did not file their return on time otherwise it bore many similarities to their return they once again reported the dollar_figure payment from wacom on a schedule c for an unclassified trade_or_business and they zeroed out that income with a dollar_figure deduction for p ain and s uffering on that schedule c they also reported about dollar_figure in additional income and deducted dollar_figure for l egal and professional services as well as smaller amounts for supplies travel meals and entertainment and telephone expenses the doyles’ reporting position on their and returns meant that they didn’t pay tax on the payments they received from wacom for the alleged emotional distress damages this was all consistent with the advice of herbert hunter the doyles’ cpa who testified at trial hunter has an mba in finance and accounting from cornell university and has been practicing as a cpa since he’d done the doyles’ taxes for a decade but and were different because of the settlement payments how did hunter think those should be reported those payments the exact date they filed this return is another point of contention for which the commissioner calls into question a fact that he’s already stipulated the stipulation says the doyles filed their return on date but the commissioner says in his brief that he believes they didn’t file until date once again we accept the stipulated facts as facts and therefore find that the doyles filed their return on date were issued by the payor as miscellaneous hunter testified so we reported them on a schedule c showing the amount and then deducting them as injury deductions on the return so that we’re reporting all the information but explaining why we treated them as nontaxable hunter says he did some research and went to a seminar and he determined the payments were nontaxable under sec_104 he admitted at trial however that the doyles’ schedule c was not for any trade_or_business but he thought he had to report the settlement payments the way he did because the other alternative is to report it under miscellaneous income which requires a lot of clarification and that to me is burying facts the commissioner audited the doyles’ and returns and issued a notice_of_deficiency that included among other things several adjustments to their schedules c the doyles--arizona residents at the time7--timely petitioned our court the issues left for us to decide are whether the emotional-distress payments are excludable from income whether the doyles properly deducted their legal fees and whether they are liable for a sec_6651 addition_to_tax for this case is therefore appealable to the ninth circuit see sec_7482 and sec_6662 penalties the commissioner didn’t introduce any evidence at trial that he’d complied with sec_6751 for the sec_6662 penalties see graev v commissioner graev iii t c slip op pincite n date citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 opinion i emotional distress damages sec_61 says that gross_income means all income from whatever source derived and the supreme court has repeatedly emphasized the ‘sweeping scope’ of this section and its statutory predecessors 515_us_323 quoting 348_us_426 this robust rule_of taxability has exceptions the one we consider here is sec_104 which excludes from gross_income any damages other than punitive_damages received whether by suit or agreement the first two issues were the only ones raised by the doyles in their tax_court petition although they failed to challenge the sec_6651 addition_to_tax and sec_6662 penalties in their petition much of the trial focused on the doyles’ cpa and his advice that makes it an issue tried by consent and we will treat the issue of the doyles’ liability for the addition_to_tax and penalties as if it had been raised in the pleadings see rule b 144_tc_140 and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the doyles say that this exclusion applies to the payments they received from wacom for emotional-distress damages we must however narrowly construe exclusions from income see schleier u s pincite and settlement proceeds are excludable under sec_104 only if the settlement is paid on account of personal physical injuries or physical sickness 430_f3d_1253 9th cir alterations in original quoting schleier u s pincite for a taxpayer to fall within this exclusion he must show that there is a direct causal link between the damages and the personal injuries sustained id pincite internal quotations and citations omitted where as here a taxpayer settles a potential suit we look at the nature of the claim that was the basis for the settlement 504_us_229 see also 105_tc_396 t he critical question is in lieu of there used to be another requirement--that a settlement be a payment for tort or tort-type rights the commissioner abandoned this requirement when he amended the regulations in date and a taxpayer can choose to apply the new regulations retroactively to certain damages paid before the doyles however haven’t asked us to apply the new regulations sec_1_104-1 income_tax regs as amended by t d i r b though we can’t say that the new regulations would be more favorable to them cf 141_tc_331 ndollar_figure aff’d 668_fedappx_241 9th cir molina v commissioner tcmemo_2013_226 at n what was the settlement amount_paid aff’d 121_f3d_393 8th cir we look first at the settlement agreement itself to see if it expressly states that the damages compensate for ‘personal physical injuries or physical sickness ’ rivera f 3d pincite quoting sec_104 citing 180_f3d_859 7th cir if the settlement agreement is silent we try to figure out the intent of the payor from all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation id quoting allum v commissioner tcmemo_2005_177 wl at aff’d 231_fedappx_550 9th cir our detective work here begins and ends with the settlement agreement it states that wacom agreed to pay doyle dollar_figure as settlement for his alleged emotional distress damages non-economic alleged in his claim for wrongful discharge in violation of public policy this is enough for us to find that the dollar_figure was for doyle’s emotional distress and leads us to the next question is doyle’s alleged emotional distress a personal physical injury or physical sickness the code tells us it isn’t sec_104 specifically commands that emotional distress shall not be treated as a physical injury or physical sickness and caselaw tells us that emotional distress includes symptoms such as insomnia headaches and stomach problems that result from such distress see pettit v commissioner tcmemo_2008_87 wl at see also h_r conf rept no pincite ndollar_figure 1996_3_cb_741 if we stopped at the language in the settlement agreement we would hold that the emotional-distress payments doyle received in and are not excludable from income under sec_104 see eg hansen v commissioner tcmemo_2009_87 wl at finding similar settlement-agreement language meant the payments were not excludable under sec_104 the doyles argue however that we can’t stop there stress they argue is not the same as emotional distress they argue that one can’t really distinguish symptoms of emotional distress from symptoms of other physical injuries or sicknesses because p hysical relates to both the body and mind which are inseparable in a person and they specifically claim that wacom actually intended to pay doyle for his personal physical sickness caused by the stress of his wrongful termination doyle’s testimony is the only evidence in the record that suggests the settlement was for his physical injuries or sicknesses and even he was unclear about that he testified that the settlement was very much attributed to his personal injuries but doyle’s list of ailments--eg nausea vomiting headaches backaches--are included in the definition of emotional distress when they result from such distress see pettit wl at see also h_r conf rept no supra pincite n c b pincite and he himself testified that his ailments are the consequence of the emotional distress he suffered when wacom fired him doyle’s own testimony therefore undermines his eligibility for excluding this part of the settlement under sec_104 and while we have ourselves noted the crumbling barrier between psychiatry and neurology see alhadi v commissioner tcmemo_2016_74 where the code itself assumes a dualist view of the mind and body we must assume such a view as well when we apply the code to the facts of a particular case the doyles may well be right ontologically but not legally the doyles have one last argument though to shift our focus away from the language of the settlement agreement they argue that even though doyle was represented by counsel in his settlement negotiations with wacom the settlement agreement itself doesn’t accurately reflect the basis of the settlement they are in other words asking us to look beyond the language of the settlement agreement to consider the intent of the payor based on all the facts and circumstances of the case see rivera f 3d pincite the text of the settlement agreement make this argument hard to believe the agreement itself says that doyle had reviewed it with his attorney that he had a 21-day period to consider it and that he even chose to waive a 7-day statutory period that he would’ve had to reconsider and revoke it the doyles don’t argue that any of those statements are untrue but that’s of little consequence--even if we thought the settlement agreement was ambiguous about the alleged emotional distress damages we’d still hold that the payments aren’t excludable under sec_104 the settlement was rooted in mutual releases and promises one of which was a general release by doyle of any and all claims known or unknown asserted or not arising from by reason of or related to his employment with wacom the termination of that employment or his employment agreement that’s a problem for the doyles because the nature of underlying claims cannot be determined from a general release that is broad and inclusive and all settlement proceeds are included in gross_income where there is a general release but no allocation of settlement proceeds among various claims molina tcmemo_2013_226 at first citing connolly v commissioner tcmemo_2007_98 wl at and then citing evans v commissioner t c memo and that problem’s only made worse by the nature of doyle’s underlying claims in his complaint against wacom which were all rooted in economic or contract matters having nothing to do with physical injury or physical sickness in the end it may indeed be imprecise to label any psychological ailment nonphysical--and we do find doyle to be entirely credible in his description of the distress he suffered but the code says what it says and the evidence in the record shows that no part of doyle’s emotional-distress payments were on account of personal physical injuries or physical sickness within the meaning of sec_104 those payments are therefore not excludable from income under that section and any unusual deductions the doyles took to offset them are disalloweddollar_figure ii deductions for legal fees for the commissioner doesn’t contest the amount of the doyles’ deductions for legal fees but he does argue that they should’ve taken them all on their schedule a the doyles’ deduction is different the commissioner says they aren’t entitled to any legal-fees deduction for that year a taxpayer can exclude from income an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress see sec_104 flush language but he can’t deduct what he’s excluded see sec_265 the doyles concede in their posttrial briefs that they deducted all allowable family medical_expenses on their and returns--including those related to doyle’s emotional distress--and they didn’t keep separate track of them if they took the exclusion then they couldn’t have the deduction and we don’t otherwise have enough evidence even to estimate what if any amount is potentially excludable see eg gaerttner v commissioner tcmemo_2012_43 wl at so we won’t apply this exception to the exception here a deduction we’ll start with the deductions on their return the doyles reported over dollar_figure in legal fees as an itemized_deduction on their schedule a and another dollar_figure in legal fees as a business_expense on their schedule c for an u nclassified establishment in his notice_of_deficiency the commissioner allowed both these deductions but he moved the dollar_figure deduction to the doyles’ schedule a schedule a miscellaneous_itemized_deductions are allowed only to the extent they exceed two percent of adjusted_gross_income see sec_67 while schedule c business_expenses are fully deductible see sec_62 the doyles’ problem is that legal fees are deductible under sec_162 only if they are for a claim that arose in connection with doyle’s trade_or_business see 372_us_39 118_tc_467 aff’d 351_f3d_982 9th cir while a taxpayer may be in the trade_or_business of being an employee see 91_tc_352 legal fees connected to his employee status are treated as miscellaneous_itemized_deductions and subject_to the two- percent floor of sec_67 see sec_62 trade-or-business expenses deductible against gross_income only if such trade_or_business does not consist of the performance of services by the taxpayer as an employee 102_tc_465 vacated on other grounds without published opinion 84_f3d_433 5th cir alexander v commissioner tcmemo_1995_51 wl at aff’d 72_f3d_938 1st cir doyle was without question an employee of wacom before it fired him but the doyles argue that their dollar_figure deduction for legal fees is connected to doyle’s consulting business not his employment at wacom they say those legal fees have nothing to do with doyle’s settlement with wacom because they paid for legal matters related to intentional interference with doyle’s consulting trade_or_business doyle and hunter did testify that doyle has a consulting business and doyle also said that wacom interfered with one of his customer relationships after he was fired but they didn’t say anything about doyle’s suing wacom for that and there’s no evidence in the record about any legal matters related to intentional interference with doyle’s consulting business hunter also testified that doyle’s consulting business is an s_corporation whose flowthrough income or loss should be reported on a schedule e yet the doyles reported the deduction at issue on a schedule c for an u nclassified establishment --a trade_or_business that hunter created so he could report and zero out the emotional- distress payments the doyles can deduct legal fees under sec_162 for their alleged tortious-interference claim only if there’s evidence the claim arose in connection with doyle’s trade_or_business see gilmore u s pincite here we have no evidence that such a claim existed let alone evidence that it arose in connection with doyle’s consulting business if that were all we would therefore disallow the dollar_figure deduction for legal fees that the doyles reported on their schedule c see mckay t c pincite disallowing a deduction for legal fees where taxpayers failed to offer evidence they’re entitled to it but the commissioner concedes that the doyles can have that deduction as a miscellaneous itemized_deduction on their schedule a for though he hasn’t said as much the commissioner’s concession seems to be premised on his belief that the legal fees arose in connection with doyle’s employment at wacom--that is the transaction s subject_to the litigation ‘arose in the context of his trade or business’ of being an employee biehl t c pincite quoting mckay t c pincite n citing alexander wl when litigation arises from and is related to a taxpayer’s prior employment--as the claims doyle levied against wacom were--the legal fees for that litigation are connected to his trade_or_business of being an employee see biehl t c pincite mckay t c pincite alexander wl at the commissioner’s concession therefore makes sense for and we’ll sustain his adjustment on this item b deductions the doyles have no such luck for for that year they claimed no schedule a deductions for legal fees but they did deduct dollar_figure in legal fees on their schedule c for an unclassified trade_or_business they once again argue that this deduction is a sec_162 trade_or_business expense that has nothing to do with doyle’s settlement with wacom and everything to do with legal matters related to intentional interference with his consulting trade_or_business as we’ve said we don’t doubt that doyle had a consulting business or even that wacom interfered with one of his customer relationships see supra p but there’s no evidence in the record of any legal matters related to intentional interference and no evidence that any claim arose in connection with doyle’s consulting business see gilmore u s pincite the commissioner doesn’t concede that this deduction is allowable for so we sustain his disallowance of the doyles’ deduction for legal fees see mckay t c pincite iii penalties all that remains are an addition_to_tax under sec_6651 and accuracy-related_penalties under sec_6662 the doyles concede the former so only the accuracy-related_penalties are left sec_6662 imposes a penalty for underpayments due to any substantial_understatement_of_income_tax see sec_6662 d or n egligence or disregard of rules or regulations see sec_6662 c the commissioner says the doyles are liable for accuracy-related_penalties on both grounds and it’s easy enough to see that there seems to have been a substantial_understatement at least sec_6662 says that an understatement is substantial if it is greater than dollar_figure or percent of the tax required to be shown on the return the doyles’ tax understatements in and easily exceed both those marks the doyles argue however that they shouldn’t be held liable for the penalties because they had reasonable_cause and acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs they explain that they hired hunter--an experienced and outwardly qualified cpa--to prepare their and returns they are not tax experts they gave hunter accurate and complete records and they thought his advice was reasonable and relied on it in good_faith theirs is a reliance defense and 115_tc_43 aff’d 299_f3d_221 3d cir tells us how to evaluate it we look for three factors was the adviser a competent professional with sufficient expertise to justify reliance did the taxpayer provide necessary and accurate information to the adviser and did the taxpayer actually and in good_faith rely on the adviser’s judgment id pincite hunter appeared more than competent to advise the doyles he’s an ivy league-educated cpa with over forty years of experience preparing tax returns and he’d done the doyles’ returns for a decade hunter is licensed to practice his profession in four states teaches college accounting classes and gave the impression that he stays current with federal tax issues even if the doyles were knowledgeable about tax law--which they’re not--we’d find that hunter seemed competent enough to justify their reliance we also find that the doyles provided hunter with all the information he needed to accurately prepare their returns hunter credibly testified that he’d reviewed the settlement agreement and other documents about the settlement-- documents that we find exist but which the doyles failed to introduce into evidence he also explained and we believe him that doyle’s wife provide d very extensive logs and records and that he and doyle conversed quite a bit on all of his returns the doyles easily satisfy the first and second factors for their reliance defense the third factor demands a deeper look although doyle is a sophisticated businessman his testimony left us with the distinct impression that he lacks tax experience or knowledge that gives some much-needed color to his admission that he only briefly reviewed the returns hunter prepared probably like most people doyle testified you look at the bottom line and see how much you have to pay or how much you’re getting back to be quite honest doyle’s testimony on this point was honest and we find it reasonable given his lack of tax expertise-- he had a lot of confidence in mr hunter and so he trusted him so we find that doyle actually relied on hunter’s advice and we find that the doyles’ reliance on hunter’s advice was reasonable and in good_faith we’ve recognized that the line between excludable and includable damages under sec_104 is a thin one see blackwood v commissioner tcmemo_2012_190 wl at there is some level of uncertainty regarding when physical manifestations of emotional distress give rise to a physical injury or physical sickness and even erroneous professional advice about that is good enough to prove reasonable_cause see longoria v commissioner tcmemo_2009_162 wl at finding reasonable reliance even though cpa failed to consider nature of claims and terms of settlement we’ve even held that advice in this area from individuals who lack specialized knowledge in tax law can be relied on to avoid accuracy-related_penalties see stadnyk v commissioner tcmemo_2008_289 wl at aff’d 367_fedappx_586 6th cir hunter’s reporting method was odd--including settlement payments and offsetting deductions on schedules c--but his explanation for it was innocent enough he advised the doyles that the emotional-distress payments were not taxable and he credibly testified that he reported them the way he did so that the doyles were reporting all the information but explaining why we treated them as nontaxable there’s nothing in the record that indicates the doyles should’ve been skeptical about this advice under these circumstances we wouldn’t expect the doyles to second-guess their cpa’s advice see boyle v commissioner 469_us_241 the doyles had reasonable_cause and acted in good_faith and they are therefore not liable for the accuracy-related_penalties even if however the doyles were unreasonable and acted in bad faith there’s another reason why they wouldn’t be liable for the accuracy-related_penalties part of the commissioner’s burden of production on penalties is to show that they were personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see graev iii t c at slip op pincite see also ford v commissioner tcmemo_2018_8 at aff’d f app’x wl 6th cir date the commissioner introduced no evidence of supervisory approval for these penalties so we wouldn’t sustain them for that reason either this is a split result so decision will be entered under rule
